Citation Nr: 0901878	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for peripheral 
radiculopathy of the left leg, claimed as a left hip 
disorder.

3.  Entitlement to service connection for residuals of 
Hepatitis A and B.

4.  Entitlement to an initial, compensable disability rating 
for a herniated disc of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for a 
residual scar, penetrating shell fragment wound - right side 
of face, with lisp and residual tongue injury.

6.  Entitlement to a rating in excess of 50 percent for 
residuals, fracture of right maxilla involving 
temporomandibular articulation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and from September 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of entitlement to service connection for residuals 
of hepatitis A and B, as well entitlement to a rating in 
excess of 10 percent for a residual scar, penetrating shell 
fragment wound - right side of face, with lisp and residual 
tongue injury, are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's medical record does not contain a diagnosis 
of a left shoulder disorder.

2.  Peripheral radiculopathy of the left leg is not 
attributable to service.  

3.  A herniated disc of the lumbar spine is manifested by 
forward flexion to 90 degrees and extension to 30 degrees.

4.  A fracture of right maxilla is currently manifested by 
the loss of 80 percent of the right maxilla, as well as 
temporomandibular joint syndrome; complete loss of the 
mandible is not shown.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Peripheral radiculopathy of the left leg, claimed as a 
left hip disorder, was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  The schedular criteria for an initial, compensable 
evaluation for a herniated disc of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

4.  The schedular criteria for the assignment of an 
evaluation in excess of 50 percent for residuals, fracture of 
right maxilla involving temporomandibular articulation, have 
note been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 
38 C.F.R. §4.150, Diagnostic Codes 9901, 9902 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a denial of entitlement to 
service connection for a left hip and left shoulder disorder, 
and the denials of an initial, compensable rating for a 
herniated disc and a rating in excess of 50 percent for 
residuals of a fracture of the right maxilla.  

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim(s).  The March 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  In order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board notes that the recent holding in Vazquez-Flores, 
does not apply to the issue of entitlement to a compensable 
rating for a herniated disc, as this is an initial disability 
rating claim.  Therefore, adequate notice was provided to the 
veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

However, the Vasquez decision is applicable to the veteran's 
claim for entitlement to an increased evaluation for the 
residuals of a right maxilla fracture.  For the following 
reasons, the Board finds that the elements of the Vazquez-
Flores test have either been met or that any error is not 
prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a March 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the June and September 2004 VA 
examinations performed in association with this claim.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran during those 
interviews show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.  

As to the second element, the Board notes that the veteran is 
service connected for a back disability, residuals of a scar, 
and residuals of a maxilla fracture.  As will be discussed 
below, the veteran's back disability is rated under 
Diagnostic Code 5243 and residuals of a maxilla fracture 
under Diagnostic Code 9902.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating for any claimed disability.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  See 
id.  The Board finds that no more specific notice is required 
of VA and that any error in not providing the rating criteria 
is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in a March 2004 letter.  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the March 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Further, because the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, as well as the assignment of a higher 
rating for any issue, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess.

The claimant's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

Regarding the veteran's increased rating claims, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the 
veteran was afforded VA examinations in June 2004 and 
September 2004.  The veteran has not claimed that any of his 
disorders have worsened since that time.  Therefore, 
additional VA examinations are not necessary in this case in 
order to adjudicate his claims for increased evaluations of 
service-connected disabilities.

As for the veteran's claims for entitlement to service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With 
regard to the veteran's claimed hip and shoulder disorders, 
the veteran was afforded VA examinations in September 2004 to 
obtain an opinion as to whether the veteran has a current hip 
or shoulder disorder and, if so, whether that disorder was 
related to his period of service.  The VA examination reports 
were thorough and supported by the record and are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and peripheral radiculopathy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for an injury or 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
injury or disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2008).  The Court held that, in order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

In this case, the veteran claimed that he suffers left hip 
and left shoulder disabilities as a result of his period of 
active service.  See Notice of Disagreement, March 2005.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran complained of right shoulder 
pain on more than one occasion during service.  In November 
1968, he reported to sick call with pain in his right 
shoulder, and he stated that it occurred when he was climbing 
rope.  In November 1980, he reported again with right 
shoulder pain, noting that pain was only present on elevation 
and was relived by abducting his arm.  No weakness, numbness, 
or tingling was reported.  Most importantly, left shoulder 
pain was not noted on either instance.  Although left 
shoulder pain was reported by the veteran during his 
retirement examination, the examiner noted only that the 
veteran complained of "left shoulder discomfort."  A 
diagnosis of a left shoulder disorder was not provided.  See 
examination report, March 2002.

Regarding the issue of peripheral radiculopathy, claimed as 
left hip pain, hip pain was noted in January 1999.  The 
examiner noted a temporary limitation of duty, but did not 
offer a diagnosis of a chronic hip disorder.  A May 2001 
service treatment record noted back and hip pain.  At that 
time, X-ray evidence was negative for a left hip disorder.  
During his period of service, the veteran reported on several 
occasions with tingling in the bilateral upper and lower 
extremities.  Following a January 2002 sensory examination, 
senses were normal in the upper and lower extremities.  The 
examiner's impression was bilateral carpal tunnel syndrome 
and lumbar radiculopathy.  On separation, carpal tunnel was 
noted regarding the veteran's upper extremities, however the 
examiner reported that the veteran's lower extremities and 
feet were "Normal."  See examination report, March 2002.

Post-service, the Board notes that the veteran's medical 
record does not contain a diagnosis of peripheral 
radiculopathy, or any other disorder of the left hip or left 
shoulder.  During his VA neurological examination, it was 
noted that the veteran complained of tingling of the hands 
and feet, as well as occasional tingling in the penis and 
buttocks.  According to the veteran, this disorder began in 
1989 or 1990 as a result of an in-service parachute fall.  On 
examination, cranial nerves two through 12 were intact, motor 
examination demonstrated normal bulk and tone in all muscle 
groups, and strength was 5/5 in all muscle groups.  A sensory 
examination noted that all modalities were intact, including 
pain, temperature, vibration, and propriception.  
Coordination was intact, gait was normal, and Romberg and 
straight leg tests were negative.  It was noted that 
electrophsysiological studies performed in July 2004 were 
also normal.  The examiner noted that there was no evidence 
of peripheral neuropathy.  Although the veteran presented 
with tingling of the hands and feet, the examiner stated that 
the veteran's claims file was reviewed, and that there was no 
evidence of an organic cause based on the veteran's normal 
neurological examination and normal EMG/nerve conduction 
studies.  See VA examination report, September 25, 2004.

During a September 2004 VA orthopedic examination, the 
veteran reported that the pain was instead in his low 
back/sciatic nerve region.  An X-ray of the veteran's hip did 
not demonstrate any degeneration within the veteran's hip 
joint.  The examiner stated that the veteran's left hip was 
normal, and that it was less likely than not that the veteran 
has any disability with regard to his hip.  Normal range of 
motion was reported, no pain was observed with active motion, 
and there was no functional deficit with repetitive motion.  
See VA examination report, September 25, 2004.

The veteran was also afforded a September 2004 VA spinal 
examination.  At that time, the veteran reported pain in the 
midline lumbosacral area and described radiation to the backs 
of his legs, though not past his knees.  On examination, the 
veteran's gait and posture were normal, and testing was 
negative for neurologic straight left raise sign or 
trochanteric bursitis.  While a mildly decreased disc space 
was noted at L5-S1, the examiner did not diagnose a left hip 
or left shoulder disorder.  See VA examination report, 
September 25, 2004.  

Similarly, the report of a September 2004 VA peripheral 
neuropathy examination reveals that the veteran had no 
evidence of peripheral neuropathy.  While the veteran had 
tingling of his hands and feet, there was no evidence for an 
organic reason for his complaints based on his normal 
neurological examination and normal EMG/nerve conduction 
studies.  

As shown above, element (1) of Hickson has not been satisfied 
for a left shoulder or left hip disability for which the 
veteran has claimed service connection, as the veteran has 
not provided evidence of a current disability for any of the 
issues discussed above.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Board notes that the veteran is competent to attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing hard fall during a parachute jump in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, although the veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of an in-service 
accident.  However, the medical evidence of record neither 
identifies any current left hip or left shoulder disorder.

As there are no in-service or post-service records to 
demonstrate the existence of a left hip or left shoulder 
disorder, the competent evidence does not establish that the 
veteran currently suffers from any of these disorders.  
Moreover, the veteran himself has not identified the nature 
of any current left hip or left shoulder disorder.  
Therefore, although the veteran has identified an accident 
during service as the cause a left hip and left shoulder 
disorder, there is no medical evidence of a current 
diagnosis.  

Instead, numerous VA examinations from September 2004 did not 
contain evidence of separate hip or shoulder disorders.  
Therefore, the veteran's claims file does not contain 
competent, medical evidence to demonstrate that the veteran 
has been diagnosed with either disorder for any period of his 
appeal.  As to the veteran's statements that he has 
experienced pain since his period of active service, and 
acknowledging that the veteran is competent to report pain 
since service, the Board notes again that there is no current 
diagnosis of record of an actual hip or shoulder disability.  
The Court has held that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran does not have a 
current diagnosis of a left hip or left shoulder disorder, 
and that the record is also silent for a diagnosis of 
peripheral radiculopathy within one year following the 
veteran's separation from service.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  The preponderance is against the 
veteran's claims, and therefore his claims for service 
connection must be denied.

III.  Increased Rating

The veteran claims that an initial, compensable rating is 
warranted for his herniated disc, and that disability ratings 
in excess of 10 percent for residuals of a scar and 50 
percent for a fracture of the right maxilla are warranted.  
Having carefully reviewed all the evidence of record in light 
of the applicable law, the Board has determined that an 
initial, compensable rating is not warranted for his 
herniated disc, and that disability ratings in excess of 10 
percent for residuals of a scar and 50 percent for a fracture 
of the right maxilla, are not warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a5 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Herniated disc

Following a claim for service connection for a back disorder 
in March 2004, the veteran was granted service connection for 
a back disability, rated as intervertebral disc syndrome 
under Diagnostic Code 5243 in October 2004.  

The veteran was afforded a VA orthopedic examination in 
September 2004.  At that time, the examiner did not report 
postural abnormalities or fixed deformity.  Regarding range 
of motion, forward flexion was to 90 degrees without pain, 
and backward extension was to 30 degrees without pain.  The 
veteran's bilateral lateral flexion and rotation were to 30 
degrees, with no evidence of discomfort.  The examiner 
observed that the veteran performed all range of motion 
activities as "flawlessly as a gymnast."  The examination 
did not report evidence of neurological involvement.  On the 
contrary, the veteran's lower extremities had normal strength 
throughout with normal sensation and no buttocks numbness.  
X-rays demonstrated a mildly decreased disc space at L5-S1.  
The examiner noted that, in his professional opinion and by 
the veteran's own account, there is no disability in the 
veteran's life secondary to his back pain.  The veteran even 
stated that he was without back pain at the time of the 
examination.  There was no loss of range of motion secondary 
to pain, weakness, repetitive use, or incoordination.

VA neurological examination in September 2004 revealed that 
the veteran had normal muscle bulk and tone in all muscle 
groups with 5/5 strength in the lower extremities.  No 
abnormal movements were detected.  Sensory examination was 
intact in all modalities including pain, temperature, 
vibration, and proprioception.  Coordination was intact and 
gait was normal.  Romberg and straight leg tests were 
negative.    

Under the current version of the rating schedule, there are 
alternative methods for evaluating degenerative disc disease. 
The veteran may be assigned a rating on the basis of 
limitation of motion of the spine, with or without a separate 
rating for lower extremity neurological impairment, or the 
veteran may be rated on the basis of incapacitating episodes.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of the thoracolumbar spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.

As shown during the September 2004 VA examination, the 
veteran exhibited normal limitation of motion on flexion, 
extension, and bilateral lateral rotation and flexion, with 
no pain.  There is no competent evidence of forward flexion 
less than 85 degrees or combined range of motion of the 
thoracolumbar spine less than 235 degrees as contemplated by 
a compensable rating based on limitation of motion. 
Similarly, there is no evidence of vertebral body fracture 
with loss of 50 percent more of its height.  Accordingly, a 
compensable evaluation based on the General Rating Formula 
for Diseases and Injuries of the Spine is not warranted.   

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  With respect to a rating based upon the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 10 percent evaluation is assigned 
with the incapacitating episodes having a total duration of 
at least 1 week, but less than 2 weeks, during the past 12 
months and a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months. A 40 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A maximum 60 percent 
evaluation is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

The September 2004 examination did not indicate that the 
veteran had suffered incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the 12-month period prior to either examination.  
Further, the veteran's claims file is silent as to such a 
period of incapacitation.  Therefore, a compensable 
disability rating, under Diagnostic Code 5243, is not 
warranted in this case.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  However, as shown above, 
while the veteran has complained of tingling his leg and 
numbness in his buttocks, the September 2004 examination did 
not reveal neurologic manifestations.  Accordingly, the 
criteria for a compensable evaluation based on impairment of 
the sciatic nerve are not warranted.  


The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  However, in this case, the objective 
evidence does not show that the veteran's service connected 
low back disability resulted in loss of range of motion 
secondary to pain, weakness, repetitive use, or 
incoordination.  ON the contrary, during his September 2004 
VA examination, there was no loss in range of motion or 
changes in his examination due to such factors as pain, 
weakness, repetitive use, or inccordination.  

The Board has considered whether there is any other schedular 
basis for granting a compensable rating, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505; Fenderson v. West; 12 Vet. App. 
119 (1999).  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Fracture of right maxilla

On August 29, 1969, while engaged in combat operations in 
Vietnam, the veteran was stuck in the face by a 122 mm rocket 
fragment.  According to the veteran, ha quarter-shaped 
fragment entered his upper right face, sideways.  On 
examination, it was noted that the veteran had problems with 
his temporomandibular joints.  He was missing teeth 1, 3, 4, 
5, 6, 7, 10, 11, 13, 16, 17, 19, 20, 28, 29, and 32.  All 
soft tissues were normal, as was his mandibular range of 
motion.  However, the veteran exhibited an 80 percent loss of 
bone of the right maxillary alveolar ridge secondary to his 
in-service trauma.  See VA examination report, June 24, 2004.

The veteran is currently rated at 50 percent disabling under 
Diagnostic Code 9902.  This Diagnostic Code contemplates loss 
of approximately one half of the mandible, which would 
warrant a 50 percent evaluation.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9902.  Under the schedular criteria, the 
maximum rating available is 50 percent.  Accordingly, a 
schedular rating in excess of 50 percent is not in order 
under Diagnostic Code 9902.  

Further, under Diagnostic Code 9901, complete loss of the 
mandible, between angles, warrants a 100 percent disability 
rating.  Here, the veteran's record does not demonstrate 
complete loss of the mandible.  As noted above, the veteran 
exhibited an 80 percent loss of bone of the right maxillary 
alveolar ridge.  See VA examination report, June 24, 2004.  
Therefore, a rating in excess of 50 percent under Diagnostic 
Code 9901 is not warranted in this instance.

Extra-schedular consideration

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) for any of the issues decided herein.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the record reveals that the RO declined to refer 
the evaluation of any of the veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for these issues of 
entitlement to higher evaluations.  In each of these cases, 
the rating criteria are not inadequate.  A higher rating is 
available for under the Diagnostic Codes for each disability, 
however the veteran simply does not meet those criteria.  
Therefore, the Board finds no basis for further action on 
this question with regard to these issues.  

Conclusion

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for any issue.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against an initial, compensable rating for a herniated disc 
or a rating in excess of 50 percent for residuals of a 
fracture of the right maxilla. 


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for peripheral 
radiculopathy of the left leg, claimed as a left hip 
disorder, is denied.

Entitlement to an initial, compensable disability rating for 
a herniated disc of the lumbar spine is denied.

Entitlement to a rating in excess of 50 percent for 
residuals, fracture of right maxilla involving 
temporomandibular articulation, is denied.


REMAND

Although the Board regrets further delay, the veteran's 
claims of entitlement to service connection for residuals of 
hepatitis A and B, as well as his claim for a rating in 
excess of 10 percent for a residual scar, penetrating shell 
fragment wound - right side of face, with lisp and residual 
tongue injury.

Regarding the veteran's service connection claim, the Board 
notes that the veteran's treatment reports demonstrate 
several instances of diagnoses of, and treatment for, 
hepatitis A.  In November 1983, an examiner noted that a 
liver test was positive, and that the veteran may have 
acquired food poisoning.  In July 1991, the veteran was 
diagnosed with hepatitis A and a remote hepatitis B 
infection.  A diagnosis of hepatitis A and B, resolved 
without problems, was noted on separation.  See VA 
examination report, March 2002.  In light of the foregoing, 
the Board is of the opinion that a VA examination would be 
probative to ascertain whether he has any current residuals 
of his in-service hepatitis A and B infections.

The Board is also of the opinion that a remand would be 
probative in ascertaining the current level of severity of 
the veteran's shell fragment would of the face with residual 
tongue injury.  In this regard, the Board observes that under 
Diagnostic Code 7800, a 30 percent evaluation may be assigned 
with requires visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or two or three characteristics of 
disfigurement.  The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 
five or more inches (13 or more cm.) in length; a scar at 
least one- quarter inch (0.6 cm.) wide at its widest part; 
surface contour of a scar that is elevated or depressed on 
palpation; a scar that is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of un-retouched color 
photographs when evaluating under these criteria.  

In this case, the April 2004 VA examiner did not include a 
recitation of each characteristic of disfigurement, to 
include observations as to whether the veteran's facial scar 
displayed each characteristic.  Furthermore, the record does 
not contain current unretouched photographs of the veteran's 
scar.  As a result, it is impossible to make an informed 
decision with regard to the veteran's level of current 
disability.  

In addition, the Board notes that the VA examiner did not 
include a discussion of any current residuals disability of 
the veteran's tongue, to include any scarring thereof in 
light the aforementioned criteria.  In light of the document 
damage to the veteran's tongue resulted from the shell 
fragment during service and resulting speech impairment, the 
RO should consider whether the criteria for a separate 
compensable disability evaluation for disability of the 
tongue is warranted.  In this regard, the Board observes that 
Diagnostic Code 7202 assigns a disability rating of 30 
percent for loss of whole or part of the tongue with marked 
speech impairment.  38 C.F.R. § 4.114.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the veteran should be afforded another VA 
examination to ascertain the current nature and extent of the 
veteran's facial scar and tongue impairment, evaluating each 
as per the above criteria.



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of any current residuals of 
hepatitis A and/or B.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such 
review was accomplished.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current residuals of 
hepatitis A and/or B.

b)	As to any noted residuals, 
indicate whether it is at least 
as likely as not  (50 percent or 
greater probability) that the 
residual is etiologically related 
to the veteran's in-service 
hepatitis A and/or hepatitis B 
infection.
 
The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The RO should arrange for the 
veteran to be scheduled for a VA 
examination to determine the nature and 
of the veteran's facial scar, tongue 
scar (if applicable), and the nature of 
any current tongue loss or impairment.  
The claims folder must be made 
available to the examiner for review 
and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner identify all current 
characteristics of the veteran's facial 
and, if applicable, scarring of the 
tongue.  The examiner's opinion should 
include a discussion of any current 
scarring of the face and or tongue.  In 
particular, the examiner should:

a.  Proffer an opinion as to whether 
the scarring of the face and tongue 
is  superficial, tender and painful 
on objective demonstration;

b.  Describe any limitation of 
motion of the affected areas of the 
face and tongue;

c.  Describe any visible or palpable 
tissue loss and either gross 
distortion or asymmetry of one 
feature or paired set of features 
nose, chin, forehead, eyes 
(including eyelids), ears 
(auricles), cheeks, lips, or two or 
three characteristics of 
disfigurement.

d.  Identify any current loss of 
tongue or impairment thereof, to 
include whether the veteran is 
missing one-half or more of his 
tongue, whether he demonstrates 
marked speech impediment as a result 
of any residuals of his in-service 
injury, whether he is unable to 
communicate by speech, and/or 
whether he has loss of taste.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

NOTE: A current, un-retouched, color 
photograph of the veteran's facial scar 
should be provided and associated with 
the claims file.

3.  The AMC should then readjudicate the 
claims remaining on appeal in light of 
all of the evidence of record on the 
merits.  If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


